Case: 18-40783      Document: 00514954213         Page: 1    Date Filed: 05/13/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 18-40783
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                        May 13, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JAIME SUAREZ-JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:18-CR-185-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.

PER CURIAM: *
       The Federal Public Defender appointed to represent Jaime Suarez-
Jimenez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Suarez-Jimenez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40783    Document: 00514954213     Page: 2   Date Filed: 05/13/2019


                                 No. 18-40783

nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2